Craven, D. J.,
concurring:
I concur in the result reached by the majority in the light of Bodine v. Stinson, 85 Nev. 657, 461 P.2d 868 (1969).
However, in determining whether the minority of the children tolls the running of the statute of limitations in this case involves several legal issues, which eventually would have to be determined in future litigation.
First, does the right conferred by the wrongful death statutes vest in the minor alone or in the guardian ad litem? This court held in Barney v. County of Clark, 80 Nev. 104, 389 P.2d 392, 393 (1964), that,
“Upon the death of his father an estate resulted to the plaintiff under our wrongful death statutes in the nature of a cause of action against the wrongdoer.”
It may be that the right of action for the wrongful death of the children’s father should be vested in the children, and not the guardian ad litem. However, NRS 12.090 clouds this point when it states the parties who may bring the action for wrongful death:
“The action may be brought by the heirs of the deceased or by his personal representatives or guardian for the benefit of his heirs.”
Even if one was to conclude that the right of action vests in the minors and the guardian ad litem, the issue arises as to what effect will the commencement and dismissal of the action by the guardian ad litem have on the children’s rights of action after they reach majority.